Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitaitons “the connection unit having a plurality of adjacent screw threads formed thereon, the plurality of adjacent screw threads mechanically affixing the connection unit to the wall of the insertion hole responsive to rotation of the plurality of adjacent screw threads, an adhesive being inserted into the insertion hole with the connection unit to additionally adhesively bond the connection unit to the wall of the insertion hole” is not supported by the originally filed disclosure. [0020] of the instant specification only support either the threads fix the post to the root canal or in an alternative the hole is filled with an adhesive 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “an adhesive being inserted into the insertion hole with the connection unit to additionally adhesively bond the connection unit to the wall of the insertion hole” is indefinite. As the claim is directed to “a prosthodontic device” and not to a system including an adhesive it is unclear how the adhesive is part of the prosthodontic device. For examination purposes the prosthodontic device is only required to be functionally capable of cooperating with an adhesive.
Regarding claim 3, the limitation “concentric or tapered screw threads” is indefinite in light of applicant’s arguments with respect to claim 3. In FIG. 4 of the instant invention drawings applicant shows concentric rings which are tapered perpendicular to a longitudinal axis. “screw threads” are a spirally/helical thread by definition. Therefore, it is unclear how spirally/helically threaded “screw threads” are “concentric or tapered”. For examination purposes it is construed that the concentric or tapered screw threads are not spiral or helical and are perpendicular to a longitudinal axis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bushway (US 4,543,065) in view of Klardie (US 2003/0211445).
Regarding claims 1 and 9, Bushway discloses a prosthodontic device in FIGS 6d-7 applicable to a remainder of a natural tooth, wherein the remainder of the natural tooth has a sound root, a root canal in the sound root, and an insertion hole formed in the root canal, the prosthodontic device comprising: a post L1 having a post body and a connection unit, wherein the connection unit is formed on a surface of the post body and is configured to engage a wall of the insertion hole (see fig. 6D which shows cross grooves on the post which engage adhesive to connect the post to the root canal), the connection unit having a plurality of adjacent screw threads formed thereon (Col. 5, lines 38-45, “screw or helix pattern on the post”. As shown in FIG. 6d a screw/helix pattern is disposed on the post), the plurality of adjacent screw threads mechanically affixing the connection unit to the wall of the insertion hole responsive to rotation of the plurality of adjacent screw threads (the screw/helix pattern on the post would be functionally capable of affix the connection unit to the wall of the insertion hole based on the relative varying size of the root), an adhesive (Col. 5, lines 38-45, “the venting-indexing groove of the post increases the surface area in which the cement may be placed”) being inserted into the insertion hole with the connection unit to additionally adhesively bond the connection unit to the wall of the insertion hole (the cement would bond the connection unit to the wall); and a core (L3) defining a mounting structure for a crown, the core being integrally formed in a one-piece formation with the post, the core 

    PNG
    media_image1.png
    838
    841
    media_image1.png
    Greyscale

Bushway teaches surfaces on a head (see figure above) but fail(s) to teach defining at least one shoulder formed on the head and defining at least two surfaces inclined at different angles with respect to the base surface portion.
However, Klardie teaches a shoulder (225) in FIG. 35B and that a plurality can be present (FIG. 35b shows two) and two surfaces inclined at different angles (see figure below, figs. 34-35b).


    PNG
    media_image2.png
    425
    765
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Bushway, by requiring, defining at least one shoulder formed on the head and defining at least two surfaces inclined at different angles with respect to the base surface portion, as taught by Chalifoux, for the purpose of providing a seating for a prosthetic.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bushway (US 4,543,065) in view of Klardie (US 2003/0211445), and further in view of Perler et al. (5,873,725), and further in view of Chalifoux (US 5,336,092).
Regarding claim 3, Bushway/Klardie discloses the claimed invention substantially as claimed as set forth above.	
Bushway further discloses wherein the post body is generally configured as a straight column (see above)
Bushway/Klardie fails to teach wherein the connection unit has a plurality of threads that are one of concentric or tapered.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Bushway/Klardie, by requiring wherein the connection unit has a plurality of threads that are one of concentric or tapered, as taught by Perler, for the purpose of securing to a root. It is noted the specific shape of the threads is a matter of obvious design choice as Perler teaches several different arrangements for achieving the same retention.   
Bushway/Klardie/Perler fail(s) to teach wherein the surface of the post body forms a rough surface.
However, Chalifoux teaches a roughened post body (“groove, roughened… or combinations of these”, col. 4, lines 21-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Bushway/Klardie/Gross, by requiring, wherein the surface of the post body forms a rough surface, as taught by Chalifoux, for the purpose of providing a sound grip with the natural root of a tooth.
Response to Arguments
Applicant's arguments filed 12 August 2021 have been fully considered but they are not persuasive. 
On pages 6-7, applicant argues that Bushway fails to teach helix/screw grooves which engage the walls of the root canal as an insertion hole in conjunction with an adhesive. However, such would be functionally capable of engaging an insertion hole based on the relative size of the insertion hole and such is not shown or discussed within Bushway why the screw/helix threads would not be functionally capable. Furthermore, even though adhesive surrounds the post it assists in the connection to the walls 
On pages 7-8, applicant argues that the art fails to teach “wherein the head is configured to sit on a top end of the sound root and in its entirety is disposed external to the remainder of the natural tooth”. However, as previously stated the device is an apparatus claim and such would be intended use of the apparatus based on the relative size of the root opening which varies from patient to patient. As Bushway shows a relatively larger head that is capable of siting on a top end of the sound root, such that the entirety is disposed external to the remainder of the natural tooth. It is noted that the limitation is functional such that the claimed structure is designed to function in a specific way during use. It is noted that the prior are teaches the claimed structure that can be placed on a root as claimed and therefore, the claimed limitations are met by the prior art. It is noted that the root of the tooth is not claimed and therefore the limitation is obviously functional.  
On page 9-10, applicant argues the rejection of claim 3 stating that Perler fails to teach the concentric or tapered design of the plurality of screw threads. However, Perler teaches a plurality of threads (14) that are concentric (see fig. 1, concentric rings) as construed under broadest reasonable interpretation and in view of how the limitations are being interpreted under the 112(b) rejection above. Such that each “thread” is a concentric ring. It is noted that the concentric design of the threads as illustrated by Perler is the same as the concentric threads as illustrated by the applicant. The statements regarding the structure being a barb and their use is not consistent with claim terminology as presented.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DREW S FOLGMANN/Examiner, Art Unit 3772  

/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/15/2021